     Case 3:20-cv-01312-PGS Document 10 Filed 09/15/20 Page 1 of 5 PageID: 125



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

  JAMES RUSSELL,

                    Petitioner,                                   Civ. No. 20-13 12 (PGS)

          V.


  STEPHEN JOHNSON,                                                MEMORANDUM & ORDER

                    Respondents.


         Petitioner is a state prisoner currently incarcerated at the New Jersey State Prison
                                                                                              in
 Trenton, New Jersey. He is proceeding pro se with a petition for writ of habeas
                                                                                 corpus pursuant
 to 28 U.S.C.   §   2254.1 (See ECF 1). Presently pending before
                                                                 this Court is Petitioner’s request for
 a stay and abeyance. (See ECF 1-3). For the following reasons, that reques
                                                                            t will be denied
 without prejudice.

         Petitioner seeks a stay and abeyance of this
                                                        § 2254 action so that he can exhaust a claim
 in state court. More specifically, Petitioner requests a stay so that he
                                                                          can exhaust the following
 claim in the state courts: “Ineffective assistance of post-conviction relief
                                                                              counsel for failing to
raise ineffective assistance of trial counsel for failing to present to
                                                                        the court that the arrest
warrant was defective.” (See ECF 1-3 at 7).

        Petitioner is seeking a stay pursuant to Rhines v. Weber, 544 U.S. 269
                                                                               (2005). In Rhines,
the United States Supreme Court noted as follows:

                [S]tay and abeyance should be available only in limited
                circumstances. Because granting a stay effectively excuses a

 ‘The Clerk docketed an amended habeas petition on March 31, 2020 in
                                                                           this action. (See ECF 9).
However, that habeas petition relates to a separate judgment and convic
                                                                          tion for which Petitioner
has a separate habeas petition. (See No. 20-3478). It was mistakenly filed
                                                                             in this case then as an
amended habeas petition. Thus, this Court will ignore the “amended habeas
                                                                               petition” as it was
improperly filed in this case, thereby making the original habeas petitio
                                                                         n (ECF 1) the operative
habeas petition in this case.
       Case 3:20-cv-01312-PGS Document 10 Filed 09/15/20 Page 2 of 5 PageID: 126



                    petitioner’s failure to present his claims first to the state courts,
                    stay and abeyance is only appropriate when the district court
                    determines there was good cause for the petitioner’s failure to
                    exhaust his claims first in state court. Moreover, even if a
                    petitioner had good cause for that failure, the district court would
                    abuse its discretion if it were to grant him a stay when his
                    unexhausted claims are plainly meritless..

                   On the other hand, it likely would be an abuse of discretion for a
                   district court to deny a stay and to dismiss a mixed petition if the
                   petitioner had good cause for his failure to exhaust, his
                   unexhausted claims are potentially meritorious, and there is no
                   indication that the petitioner engaged in intentionally dilatory
                   litigation tactics. In such circumstances, the district court should
                   stay, rather than dismiss, the mixed petition.

    Rhines, 544 U.S. a.t 277-78.

           This Court will deny Petitioner’s request for a Rhines stay without prejudice. First,
                                                                                                 the
    operative habeas petition (see ECF 1) in this case is not mixed. Petitioner has not
                                                                                        filed an
    amended habeas petition that raises his unexhausted claim, a prerequisite to grantin
                                                                                         g a Rhines
 stay which permits staying “mixed’ petitions. Rather, he only brings his unexha
                                                                                 usted claim in his
 separate request for a stay.2

           Second, Petitioner seeks to exhaust a claim for ineffective assistance of post-convictio
                                                                                                    n
relief counsel. That is not a cognizable federal habeas claim.3 See 28 U.S.C.
                                                                                    § 2254(i);   Coleman
v. Thompson, 501 U.S. 722, 752 (1991). Thus, Petitioner’s request for a stay and
                                                                                 abeyance will
be denied without prejudice.



2
  Furthermore, this Court notes that Petitioner’s failure to include his unexha
                                                                                usted claim in his
habeas petition could have statute of limitations implications on that claim.
                                                                              See Duncan v.
Walker, 533 U.S. 167, 172 (2001) (federal habeas petition does not statutorily
                                                                                  toll the 28 U.S.C.
§ 2244 statute of limitations period).
 This Court recognizes that ineffective assistance of post-conviction relief
                                                                             counsel can provide a
basis for overcoming procedural default. See Martinez v. Ryan, 566 U.S. 1
                                                                             (2012). However, this
Court does not perceive Petitioner as seeking to overcome procedural default
                                                                                at the present time,
but rather seeking to exhaust a claim that post-conviction relief counsel was
                                                                               ineffective.
                                                     2
     Case 3:20-cv-01312-PGS Document 10 Filed 09/15/20 Page 3 of 5 PageID: 127



            Because Petitioner’s request for a stay and abeyance is denied, this Court must screen
                                                                                                   the
  habeas petition at this time. Pursuant to 28 U.S.C.
                                                        § 2254 and having screened the habeas
  petition for summary dismissal pursuant to Rule 4 of the Rules Governing Sectio
                                                                                  n 2254 Cases in
  the United States District Courts (“Habeas Rules”), this Court concludes that it does
                                                                                        not “plainly
  appear[] from the petition and any attached exhibits that the petitioner is not entitle
                                                                                          d to relief
    .“   Accordingly, Respondents will be ordered to file a response to the habeas petitio
                                                                                           n.
           Therefore, IT IS this ( day of, 2020

           ORDERED that Petitioner’s request for a stay and abeyance (ECF 1-3) is denied
                                                                                         without
 prejudice; and it is further

           ORDERED that the Clerk shall serve, pursuant to Rule 4 of the Habeas Rules,
                                                                                       a Notice of
 Electronic Filing of this Order on the State of New Jersey, Department of
                                                                           Law & Public Safety,
 Division of Criminal Justice, Appellate Bureau (“the Bureau”), in accord
                                                                          ance with the
 Memorandum of Understanding between this Court and the Bureau;
                                                                and it is further
          ORDERED also in accordance with the Memorandum of Understandin
                                                                         g, that if the
 Bureau intends to refer the action to a County Prosecutor’s Office, the Bureau
                                                                                will use its best
efforts to upload to CM/ECF a “referral letter” indicating the name
                                                                    of that office within fourteen
(14) calendar days from the date of the order to answer; and it is further

          ORDERED that where the petition appears to be untimely under the
                                                                           Antiterrorism and
Effective Death Penalty Act of 1996, within forty-five (45) days of the
                                                                        date this Order is filed,
Respondents may file a motion to dismiss on timeliness grounds only,
                                                                     provided that the motion:
(1) attaches exhibits that evince all relevant state court filing dates;
                                                                         (2) contains legal argument
discussing pertinent timeliness law; and (3) demonstrates that an
                                                                  answer to the merits of the
petition is unnecessary; and it is further



                                                   3
           Case 3:20-cv-01312-PGS Document 10 Filed 09/15/20 Page 4 of 5 PageID: 128
4’.




                ORDERED that, if a motion to dismiss is filed, Petitioner shall have thirty (30) days to

       file an opposition brief, in which Petitioner may argue any bases for statutory and/or equitable

       tolling, and to which Petitioner may attach any relevant exhibits; and it is further

                ORDERED that, if Petitioner files an opposition, Respondents shall have ten (10) days to

       file a reply brief; and it is further

                ORDERED that, if the motion to dismiss is subsequently denied, the Court will then

       direct Respondents to file a full and complete answer to all claims; and it is further

               ORDERED that if Respondents do not file a motion to dismiss the petition, they shall file

       a full and complete answer to all claims asserted in the petition within forty-five (45) days of the

       entry of this order; and it is further

               ORDERED that Respondents’ answer shall respond to each factual and legal allegation

      of the petition, in accordance with Habeas Rule 5(b); and it is further

               ORDERED that Respondents’ answer shall address the merits of each claim raised in the

      Petition by citing to relevant federal law; and it is further

               ORDERED that, in addition to addressing the merits of each claim, Respondents shall

      raise by way of its answer any appropriate defenses which they wish to have the Court consid
                                                                                                   er,
      including, but not limited to, exhaustion and procedural default, and also including, with
                                                                                                 respect
      to the asserted defenses, relevant legal arguments with citations to appropriate federal legal

      authority; all non-jurisdictional affirmative defenses subject to waiver not raised in Respon
                                                                                                    dents’
      answer or at the earliest practicable moment thereafter may be deemed waived; and it is
                                                                                              further
              ORDERED that Respondents’ answer shall adhere to the requirements of Habeas Rule

      5(c) and (d) in providing the relevant state court record of proceedings, including any pro
                                                                                                  se
      filings; and it is further



                                                        4
    Case 3:20-cv-01312-PGS Document 10 Filed 09/15/20 Page 5 of 5 PageID: 129



          ORDERED that the answer shall contain an index of exhibits identif,ing each document

from the relevant state court proceedings that is filed with the answer; and it is further

          ORDERED that Respondents shall electronically file the answer, the exhibits, and the list

of exhibits; and it is further

          ORDERED that all exhibits to the answer must be identified by a descriptive name

in the electronic filing entry, for example:

          “Exhibit #1 Transcript of [type of proceedingj held on XXIXXIXXXX” or

          “Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”; and it is

further

          ORDERED that Petitioner may file and serve a reply to the answer within forty-five (45)

days after Respondents file the answer, see Habeas Rule 5(e); it is further

          ORDERED that, within seven (7) days after any change in Petitioner’s custody status, be

it release or otherwise. Respondents shall electronically file a written notice of the same with the

Clerk of the Court; and it is finally

          ORDERED that the Clerk shall serve a copy of this memorandum and order on Petitioner

by regular mail.




                                                      PETER G. SHERIDAN
                                                      United States District Judge




                                                 5
